CHANGE IN CONTROL AGREEMENT



THIS AGREEMENT (the "Agreement") made as of the 20th of April, 2012, between
Corning Natural Gas Corporation, Inc. ("the Corporation") and ("Executive"),



- W I T N E S S E T H -



WHEREAS the Corporation desires for the Executive to be able to perform his
executive duties and functions on an impartial and objective basis in the event
of activities preceding, associated with, or resulting from a change in control
of the Corporation as hereinafter defined ("Change in Control");

NOW, THEREFORE, the parties agree as follows:

1. TERM. This Agreement is effective as of the date hereof and shall terminate,
except to the extent that any obligation remains unpaid as of such time, upon
the earliest of the following:

(i) termination of the Executive's employment with the Corporation prior to a
Change in Control; or

(ii) one year from the date of a Change in Control; or

(iii) May 1, 2017, but only if no Change in Control has occurred as of such
date.

2. CHANGE IN CONTROL. For purposes of the Agreement, a Change in Control shall
be deemed to have occurred if (i) any person (individual, corporation,
partnership or other entity) is or becomes the beneficial owner, directly or
indirectly, of securities of the Corporation representing 50 percent or more of
the combined voting power of the outstanding securities ordinarily (and apart
from rights accruing under special circumstances) having the right to vote at
elections of directors ("Voting Securities"), (ii) in the event that following a
merger, recapitalization, reorganization, consolidation or sale of assets by the
Corporation, or any combination thereof, any person becomes the beneficial
owner, directly or indirectly, of 50% or more of the Voting Securities of the
surviving entity, or (iii) the shareholders of the Corporation shall liquidate
or sell substantially all of its assets. The first day upon which there exists a
Change in Control shall be referred to herein as the "Operative Date."

3. TERMINATION FOLLOWING CHANGE IN CONTROL. If a Change in Control shall have
occurred, the Executive will be entitled to the benefits provided in Paragraph 4
hereof if, within the one-year period beginning on the Operative Date, the
Executive's employment with the Corporation (hereinafter defined) is terminated
unless such termination is (a) because of his death, (b) by the Corporation for
Cause or Disability, or (c) by the Executive other than for Good Reason, all as
hereinafter more particularly defined.

(i) Disability. If, as a result of the Executive's incapacity due to physical or
mental illness, he shall have been absent from his duties with the Corporation
on a full-time basis for six (6) months and within thirty (30) days after
written notice of termination is given he shall not have returned to the
full-time performance of his duties, the Corporation may terminate the Agreement
for "Disability."

(ii) Cause. The Corporation may terminate the Executive's employment for Cause.
For purposes of the Agreement, the Corporation shall have "Cause" to terminate
the Executive's employment hereunder upon (A) the willful and continued failure
by the Executive to substantially perform his duties with the Corporation (other
than any such failure resulting from his incapacity due to physical or mental
illness) after a demand for substantial performance is delivered to the
Executive by the Corporation which specifically identifies the manner that the
Executive has not substantially performed his duties or (B) the willful engaging
by the Executive in gross misconduct materially and demonstrably injurious to
the Corporation. For purposes of this paragraph, no act, or failure to act, on
the Executive's part shall be considered "willful" unless done, or omitted to be
done, by him not in good faith and without reasonable belief that his action or
omission was in the best interests of the Corporation. Notwithstanding the
foregoing, the Executive shall not be deemed to have been terminated for Cause
based upon clauses (A) or (B) above unless and until there shall have been
delivered to him a copy of a resolution, duly adopted by the affirmative vote of
not less than two-thirds of the entire membership of the Board at meeting of the
Board called and held for the purpose (after reasonable notice to the Executive
and an opportunity for him, together with his counsel, to be heard before the
Board), finding that in the good faith opinion of the Board the Executive was
guilty of conduct set forth above in clauses (A) or (B) and specifying the
particulars thereof in detail.

(iii) Good Reason. The Executive may terminate his employment for Good Reason
within ninety (90) days of the occurrence of any of the events specified below.
For purposes of the Agreement, "Good Reason" shall mean:

(A) Without the Executive's express written consent, the assignment to him of
any duties materially inconsistent with his duties and responsibilities with the
Corporation immediately prior to a Change in Control;

(B) A reduction by the Corporation in the Executive's annual base compensation
below his total base compensation applicable to the 12 months preceding the
Operative Date or as increased after such date;

(C) The failure by the Corporation to provide the Executive with benefits whose
aggregate value is at least as favorable as the aggregate value of benefits
enjoyed by him under any thrift, incentive or compensation plan, or any pension,
life insurance, health and accident or disability plan in which he is
participating at the time of a Change in Control, or the taking of any action by
the Corporation which would adversely affect his participation in or materially
reduce his benefits under any of such plans at the time of a Change in Control,
unless such reduction relates to a reduction in benefits applicable to all
employees generally;

(D) The failure by the Corporation to provide the Executive with any other
material fringe benefit enjoyed by him at the time of the Change in Control;

(E) Any purported termination of the Executive's employment which is not
effected pursuant to a Notice of Termination satisfying the requirements of
subparagraph (iv) below (and, if applicable, subparagraph (ii) above) and, for
purposes of the Agreement, no such purported termination shall be effective; or

(F) Breach by the Corporation of its obligations under Paragraph 5 of this
Agreement.

If any of the events occur which would entitle the Executive to terminate his
employment for Good Reason hereunder and he does not so exercise his right to
terminate his employment, any such failure shall not operate to waive his right
to terminate his employment for that or any subsequent action or actions,
whether similar or dissimilar, which would constitute Good Reason.

(iv) Notice of Termination. Any termination by the Corporation pursuant to
subparagraphs (i) or (ii) above or by the Executive pursuant to subparagraph
(iii) above shall be communicated by written Notice of Termination. For purposes
of the Agreement, a "Notice of Termination" shall mean a notice which shall
indicate the specific termination provision in the Agreement relied upon and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive's employment under the
provision so indicated.

(v) Date of Termination. "Date of Termination" shall mean (a) if the Agreement
is terminated for Disability, thirty (30) days after Notice of Termination is
given (provided that the Executive shall not have returned to the performance of
his duties on a full-time basis during such thirty-day period), (b) if his
employment is terminated pursuant to subparagraph (iii) above, the date
specified in the Notice of Termination, and (c) if his employment is terminated
for any other reason, the date on which a Notice of Termination is given.
Notwithstanding any provision herein to the contrary, the Date of Termination
shall not occur, and the Executive's employment with the Corporation shall not
be deemed to have occurred, until the Executive shall have a Separation from
Service. The following definitions shall apply for purposes of this Agreement:

"Code" shall mean the Internal Revenue Code of 1986, as amended from time to
time. A reference to any section or provision of the Code shall also be deemed
to be a reference to any applicable regulations and rulings thereunder, as well
as to comparable provisions of future laws.

"Leave of Absence" means a military leave, sick leave or other bona fide leave
of absence of the Executive which does not exceed six months (or such longer
period for which the Executive retains a right to reemployment with the
Corporation or a Related Entity under an applicable statute or by contract), but
only if there is a reasonable expectation that the Executive will return to
perform services for the Corporation or a Related Entity.

"Related Entity" means any entity which is aggregated with the Corporation
pursuant to Section 414(b) or 414(c) of the Code or would be so aggregated if
the language "at least 50 percent" were used instead of "at least 80 percent"
each place it appears in Section 1563(a)(1), (2) and (3) of the Code and
Treasury Regulations Section 1.414(c)-2.

"Separation from Service" means the Executive's separation from service (as such
term is used for purposes of Section 409A of the Code) with the Corporation and
any Related Entities. The Executive shall be deemed to have a Separation from
Service on a date only if the Corporation and the Executive reasonably
anticipate that (a) no further services will be performed for the Corporation or
any Related Entities after such date or (b) the level of bona fide services the
Executive will perform for the Corporation or any Related Entities after such
date (whether as an employee or as an independent contractor) will permanently
decrease to no more than 20% of the average level of bona fide services
performed (whether as an employee or as an independent contractor) over the
immediately preceding 36-month period (or the full period of services to the
Corporation and any Related Entities if the Executive has then been providing
services to the Corporation and any Related Entities for less than 36 months).
For purposes of this section, for periods during which the Executive is on a
paid Leave of Absence and has not otherwise terminated employment, the Executive
shall be treated as providing bona fide services at a level equal to the level
of services that he would have been required to perform to receive the
compensation paid with respect to such Leave of Absence. Also for purposes of
this section, periods during which the Executive is on an unpaid Leave of
Absence and has not otherwise terminated employment shall be disregarded
(including for purposes of determining the 36-month, or shorter, period).

4. COMPENSATION UPON TERMINATION. Upon termination of the Executive's employment
within twelve (12) months following a Change in Control of the Corporation,
unless such termination isbecause of the Executive's death, or by the
Corporation for Cause or Disability or by the Executive other than for Good
Reason, the Corporation shall pay to the Executive the following:

(i) The Corporation shall pay the Executive his full salary (whether such salary
has been paid by the Corporation or by any of its subsidiaries) through the Date
of Termination at the rate in effect at the time Notice of Termination is given
and all other unpaid amounts, if any, to which the Executive is entitled as of
the Date of Termination under any plan or other arrangement of the Company, at
the time such payments are due (and in any event within 90 days after the
Separation from Service);

(A) The Corporation shall pay to the Executive an amount equal to 1.0 multiplied
by the Executive's annualized includable compensation for the base period,
within the meaning of Section 280G(d)(1) of the Code, provided, however, that if
any of such payment is or will be subject to the excise tax imposed by Section
4999 of the Code or any similar tax that may hereafter be imposed ("Excise
Tax"), such payment shall be reduced to a smaller amount, even to zero, which
smaller amount shall be the largest amount payable under this paragraph that
would not be subject in whole or in part to the Excise Tax after considering all
other payments to the Executive required to be considered under Sections 4999 or
280G of the Code. Such payment shall be referred to as the "Severance Payment."
The Severance Payment shall be made in a lump sum within 90 days after the
Separation from Service.

(B) In the event that the Severance Payment is subsequently determined to be
less than the amount actually paid hereunder, the Executive shall repay the
excess to the Corporation at the time that the proper amount is finally
determined, plus interest on the amount of such repayment at the Applicable
Federal Rate. In the event that the Severance Payment is determined to exceed
the amount actually paid hereunder, the Corporation shall pay the Executive such
difference plus interest on the amount of such additional payment at the
Applicable Federal Rate at the time that the amount of such difference is
finally determined.

(C) In the event that the amount of the Severance Payment exceeds or is less
than the amount initially paid, such difference shall constitute a loan by the
Corporation to the Executive, or by the Executive to the Corporation, as the
case may be, payable on the fifth (5th) day after demand (together with interest
at the Applicable Federal Rate).

(D) The amount of any payment provided for in this subparagraph shall not be
reduced, offset or subject to recovery by the Company or the Company's Successor
by reason of any compensation earned by the Executive as the result of
employment by another Corporation after the Date of Termination, or otherwise.

(i) The Corporation shall also pay to the Executive all legal fees and related
expenses incurred by the Executive in connection with this Agreement, whether or
not the Executive prevails (including, without limitation, all such fees and
expenses, if any, incurred in contesting or disputing any such termination or in
seeking to obtain or enforce any right or benefit provided by this Agreement).

(ii) The Executive shall not be required to mitigate the amount of any payment
provided under the Agreement by seeking other employment or otherwise. It is
specifically understood that any compensation the Executive receives from the
Corporation or any other person for services rendered prior to or after
termination of employment, such as a payment under any deferred compensation
plan maintained by the Corporation, will not reduce or offset the benefits to
which he is entitled hereunder.

(E) The Agreement shall inure to the benefit of and be enforceable by the
Executive's personal or legal representatives, executors, administrators,
successors, heirs, distributees, divisees and legatees. If the Executive should
die while any amounts would still be payable to him hereunder if he had
continued to live, all such amounts, unless otherwise provided herein, shall be
paid in accordance with the terms of the Agreement to his devisee, legatee, or
other designee or, if there be no such designee, to his estate.

5. AGREEMENT BINDING ON SUCCESSORS. The Corporation will require any successor
(whether direct or indirect, by purchase, merger, share exchange, consolidation
or otherwise) to all or substantially all of the business and/or assets of the
Corporation, to expressly assume and agree to perform this Agreement. Failure of
the Corporation to obtain such agreement prior to or simultaneously with a
Change of Control shall be a breach of the Agreement which shall entitle the
Executive to terminate his employment for Good Reason under Paragraph 3(iii) on
or after the Operative Date, except that, for purposes of implementing the
foregoing, the date of his Notice of Termination shall be deemed the Date of
Termination.

6. NOTICE. For the purposes of the Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given on the date hand delivered or the date mailed by
United States registered mail, return receipt requested, postage prepaid,
addressed to the Executive at his residence address and to the Corporation
directed to the attention of the Chief Executive Officer of the Corporation, or
to such other address as either party may have furnished to the other in writing
in accordance herewith, except that notices of change of address shall be
effective only upon receipt.

7. MODIFICATION AND WAIVER. No provisions of the Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing signed by the Executive and the Corporation. No waiver by any party
hereto at any time or the breach by the other party hereto or of compliance with
any condition or provision of the Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreements of representations,
oral or otherwise, express or implied, with respect to the subject matter hereof
have been made by either party which are not set forth expressly in the
Agreement. The validity, interpretation, construction and performance of the
Agreement shall be governed by the laws of the Commonwealth of Virginia.

8. VALIDITY. The invalidity or unenforceability of any provisions of the
Agreement shall not affect the validity or enforceability of any other
provisions of the Agreement and such other provisions shall remain in full force
and effect.

9. COUNTERPARTS AND GOVERNING LAW. The Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument. The Agreement shall be
governed by the laws of the State of New York, excepting its principles of
conflict of laws.



IN WITNESS WHEREOF, the parties have executed the Agreement as of the date first
above written.

Corning Natural Gas Corporation, Inc. Executive



By:____________________________ ______________________________

Its:





